                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

FRANK D. MCCOLLUM, III,                           §
                                                  §
                 Plaintiff,                       §
                                                  §
v.                                                §   Civil Action No. 3:18-CV-1778-L
                                                  §
LUPE VALDEZ, Dallas County Sheriff,               §
                                                  §
                 Defendant.                       §

                                              ORDER

       On December 26, 2018, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) was entered, recommending that the court dismiss with prejudice

Plaintiff’s claims challenging his conviction or the revocation of his probation until the conditions

of Heck v. Humphrey, 512 U.S. 477 (1994) are met, and dismiss with prejudice his remaining claims

as frivolous. After being granted an extension, Plaintiff filed objections to the Report in which he

contends that the magistrate judge mischaraterized the procedural history of his claims and

misinterpreted the bases for his claims and requested relief as a result of the “abbreviated complaint

form” and his responses to the magistrate judge’s questionnaire.

       Having reviewed the pleadings, file, record in this case, and Report, and conducting a de

novo review of that portion of the Report to which objection was made, the court determines that the

findings and conclusions of the magistrate judge are correct, and accepts them as those of the court.

Accordingly, the court overrules Plaintiff’s objections, dismisses with prejudice Plaintiff’s claims

challenging his conviction or the revocation of his probation until the conditions of Heck v.




Order – Page 1
Humphrey, 512 U.S. 477 (1994) are met, and dismisses with prejudice his remaining claims as

frivolous.

        The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. 24(a)(3). In support of this certification, the court

accepts and incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202 and

n.21 (5th Cir. 1997). The court concludes that any appeal of this action would present no legal point

of arguable merit and would therefore be frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983). In the event of an appeal, Plaintiff may challenge this certification by filing a separate motion

to proceed in forma pauperis on appeal with the clerk of the United States Court of Appeals for the

Fifth Circuit. See Baugh, 117 F.3d at 202; Fed. R. App. 24(a)(5).

        It is so ordered this 21st day of May, 2019.



                                                        _________________________________
                                                        Sam A. Lindsay
                                                        United States District Judge




Order – Page 2
